Case 1:19-cv-02556-SEB-MJD Document 12 Filed 12/07/20 Page 1 of 11 PageID #: 88




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

JOHN DAVID GRIES,                                        )
                                                         )
                               Petitioner,               )
                                                         )
                          v.                             )       No. 1:19-cv-02556-SEB-MJD
                                                         )
UNITED STATES OF AMERICA,                                )
                                                         )
                               Respondent.               )

               Order Denying Motion for Relief Pursuant to 28 U.S.C. § 2255 and
                            Denying Certificate of Appealability

          For the reasons discussed in this Order, the motion of John Gries for relief pursuant to 28

 U.S.C. § 2255 must be denied and the action dismissed with prejudice. In addition, the Court finds

 that a certificate of appealability should not issue.

                                             I. Legal Standard

          A motion pursuant to 28 U.S.C. § 2255 is the presumptive means by which a federal

 prisoner can challenge his conviction or sentence. See Davis v. United States, 417 U.S. 333, 343

 (1974). A court may grant relief from a federal conviction or sentence pursuant to § 2255 "upon

 the ground that the sentence was imposed in violation of the Constitution or laws of the United

 States, or that the court was without jurisdiction to impose such sentence, or that the sentence was

 in excess of the maximum authorized by law, or is otherwise subject to collateral attack." 28 U.S.C.

 § 2255(a). "Relief under this statute is available only in extraordinary situations, such as an error

 of constitutional or jurisdictional magnitude or where a fundamental defect has occurred which

 results in a complete miscarriage of justice" Blake v. United States, 723 F.3d 870, 878-79 (7th Cir.

 2013).
Case 1:19-cv-02556-SEB-MJD Document 12 Filed 12/07/20 Page 2 of 11 PageID #: 89




                                     II. Factual Background

        Mr. Gries participated in an online conspiracy for almost ten years through which he shared

 large collections of child pornography and discussed the sexual exploitation of children. United

 States v. Gries, 877 F.3d 255, 257 (7th Cir. 2017). Members of the conspiracy "used password-

 protected chat rooms to privately communicate in real time and facilitate the exchange of massive

 personal libraries of child pornography." Id. A criminal complaint against Mr. Gries was filed in

 May 2012, and a grand jury returned a second superseding indictment naming Mr. Gries as a

 defendant in June 2012. United States v. Gries, 1:11-cr-00191-SEB-DKL-10 (hereinafter "Crim.

 Dkt."), dkts. 1, 200. A grand jury returned a fourth superseding indictment against Mr. Gries in

 July 2014. Crim. Dkt. 513.

        The fourth superseding indictment charged Mr. Gries with one count of conspiracy to

 distribute and receive child pornography in violation of 18 U.S.C. §§ 2252A(a)(2) and

 2252A(b)(1) ("Count 1"); one count of conspiracy to sexually exploit a child in violation of 18

 U.S.C. § 2251(d)(1)(A) ("Count 2"); one count of engaging in a child exploitation enterprise in

 violation of 18 U.S.C. § 2252A(g)(2) ("Count 3"); and five counts of receiving child pornography

 in violation of 18 U.S.C. § 2252(a)(2)(A) ("Counts 4-8"). Crim. Dkt. 513. Counts 1, 2, and 4-8

 were charged as predicate offenses under Count 3. Id.

        A jury trial began on October 27, 2014, and lasted six days. Crim. Dkts. 591-596. The jury

 convicted Mr. Gries on all counts. Crim. Dkt. 598. With respect to Count 3, the jury found Mr.

 Gries guilty of all the predicate offenses identified in the fourth superseding indictment. Id. A

 presentence investigation report was prepared, Crim. Dkt. 650, and on June 18, 2015, the Court

 sentenced Mr. Gries to an aggregate term of 360 months' imprisonment, Crim. Dkts. 707, 710.




                                                 2
Case 1:19-cv-02556-SEB-MJD Document 12 Filed 12/07/20 Page 3 of 11 PageID #: 90




        On appeal, the United States Court of Appeals for the Seventh Circuit found that Mr. Gries'

 convictions and concurrent sentences on all counts violated his Fifth Amendment right not to be

 punished twice for the same offense and remanded with instructions "to vacate either the

 convictions on the greater offense or the convictions on the lesser-included offenses." Gries, 877

 F.3d at 260. The Seventh Circuit rejected Mr. Gries's challenge to the sufficiency of the evidence

 underlying Count 2. Id. It concluded that "[t]he thousands of file-sharing messages posted in this

 password-protected online chat room [were] easily sufficient to support" the conviction on Count

 2. Id. Before addressing Mr. Gries's challenge to Count 2, the court noted "that the jury's special

 verdict [was] more than sufficient to support" the conviction on Count 3 because the "jury found

 that [Mr. Gries] committed multiple predicate crimes against children." Id. Finally, the Seventh

 Circuit upheld the sentence imposed by the Court against Mr. Gries's challenge that it was

 unreasonable. Id. at 261.

        The Court held a re-sentencing hearing for Mr. Gries on September 11, 2018. Crim. Dkt.

 821. It vacated Mr. Gries's convictions on Count 1, Count 2, and Counts 4-8, and sentenced Mr.

 Gries to a 336-month term of imprisonment to be followed by a life term of supervised release.

 Id.; see also Crim. Dkt. 824.

        Mr. Gries filed this motion to vacate, set aside or correct sentence under 28 U.S.C. § 2255

 on June 24, 2019. Dkt. 1. The United States has responded, dkt. 8, and Mr. Gries has filed a reply,

 dkt. 11.

                                          III. Discussion

        Mr. Gries argues that he is entitled to relief under § 2255 because he received ineffective

 assistance of counsel during both his criminal trial and his appeal. Specifically, he contends that

 counsel's performance was constitutionally ineffective because counsel 1) failed to challenge the



                                                 3
Case 1:19-cv-02556-SEB-MJD Document 12 Filed 12/07/20 Page 4 of 11 PageID #: 91




 sufficiency of the evidence underlying all of the predicate offenses charged as part of Count 3;

 2) failed to challenge certain jury instructions; and 3) failed to challenge the application of a four-

 level enhancement under United States Sentencing Guidelines ("U.S.S.G.") § 2G2.6(b)(1)(A) at

 sentencing.

        A petitioner claiming ineffective assistance of counsel bears the burden of showing (1) that

 trial counsel performed deficiently and (2) that this deficiency prejudiced the defense. Strickland

 v. Washington, 466 U.S. 668, 688-94 (1984); Delatorre v. United States, 847 F.3d 837, 844 (7th

 Cir. 2017). If a petitioner cannot establish one of the Strickland prongs, the Court need not consider

 the other. Groves v. United States, 755 F.3d 588, 591 (7th Cir. 2014).

        The first inquiry is whether counsel's performance was constitutionally deficient.

 Delatorre, 847 F.3d at 845. This means a petitioner must show that trial counsel's performance

 "fell below an objective standard of reasonableness" measured by prevailing professional norms.

 Strickland, 466 U.S. at 688. The "central question" is "whether an attorney's representation

 amounted to incompetence under prevailing professional norms." Delatorre, 847 F.3d 845

 (internal quotation marks and citations omitted). "An appellate counsel's performance is deficient

 if she fails to argue an issue that is both obvious and clearly stronger than the issues raised." Brown

 v. Finnan, 598 F.3d 416, 425 (7th Cir. 2010). "[C]ounsel is not required to raise every nonfrivolous

 issue on appeal." Id.

        Second, a petitioner must show that he was prejudiced by the deficiency of counsel.

 Delatorre, 847 F.3d at 845. This means showing "a reasonable probability that, but for counsel's

 unprofessional errors, the result of the proceeding would have been different." Strickland, 466 U.S.

 at 694. To establish prejudice arising from ineffective assistance of appellate counsel, a petitioner




                                                   4
Case 1:19-cv-02556-SEB-MJD Document 12 Filed 12/07/20 Page 5 of 11 PageID #: 92




 "must show that there is a reasonable probability that the issue his appellate attorney failed to raise

 would have altered the outcome of the appeal, had it been raised." Brown, 598 F.3d at 425.

        A. Sufficiency of the Evidence

        Mr. Gries alleges that he received ineffective assistance of both trial and appellate counsel

 because neither challenged the sufficiency of the evidence concerning all of the predicate offenses

 charged as part of Count 3. With respect to predicate offenses 1 and 2, Mr. Gries contends that

 counsel should have argued that insufficient evidence supported these offenses because there was

 no evidence that Mr. Gries accessed the file library servers of other members of the conspiracy or

 that other members of the conspiracy accessed Mr. Gries's file library server for the purpose of

 viewing, receiving, sharing, trading, exchanging, or distributing child pornography. See dkt. 1 at

 13-16. He asserts that counsel also should have challenged the sufficiency of the evidence

 underlying the remaining predicate offenses, predicate offenses 21-28, 1 because there was no

 evidence that he knew the images he received or transferred were child pornography. Id.

                1. Trial counsel

        Mr. Gries has not shown that trial counsel performed deficiently. After the United States

 presented its case-in-chief against Mr. Gries, trial counsel moved for a judgment on the evidence

 and argued that the United States had not met its burden of proof. See Crim. Dkt. 745 at 88-89.

 Thus, trial counsel did exactly what Mr. Gries alleges should have been done, and Mr. Gries has

 not satisfied his burden of showing counsel performed in a constitutionally deficient manner.




 1
   The fourth superseding indictment named a second defendant, and this additional defendant was
 charged with separate predicate offenses for Count 3 (predicate offenses 3-20). See Crim. Dkt. 513
 at 16-19. Predicate offenses 21-23 charged Mr. Gries with three incidents of distributing child
 pornography. Id. at 19-20. Predicate offenses 24-28 charged him with five incidents of receiving
 child pornography. Id. at 20-21. Predicate offenses 21-28 were also charged as separate offenses
 corresponding to Counts 4-8. Id. at 21-22.
                                                   5
Case 1:19-cv-02556-SEB-MJD Document 12 Filed 12/07/20 Page 6 of 11 PageID #: 93




        To the extent Mr. Gries can be understood to argue that trial counsel should have presented

 a specific challenge to the sufficiency of the evidence against him, see e.g., dkt. 11 at 7, it was not

 objectively unreasonable for trial counsel to elect to make a general request. The Seventh Circuit

 has found that a motion for judgment on the evidence that raises specific arguments waives any

 claims not presented in the motion. United States v. Maez, 960 F.3d 949, 959 (7th Cir. 2020); see

 also United States v. Moore, 363 F.3d 631, 637 (7th Cir. 2004). In contrast, a general motion

 "preserve[s] all possible challenges to the sufficiency of the evidence." Maez, 960 F.3d at 959.

        This precedent is undoubtedly what led to trial counsel's decision to present a general

 request as she explained to the Court that "appellate courts have taught us that if we make a specific

 request, then that is not the particular reason that we waive that." Crim. Dkt. 745 at 89. Trial

 counsel chose to make a general request as part of her trial strategy. "So long as an attorney

 articulates a strategic reason for a decision that was sound at the time it was made, the decision

 'generally cannot support a claim of ineffective assistance of counsel.'" United States v. Lathrop,

 634 F.3d 931, 937 (7th Cir. 2011) (quoting United States v. Cieslowski, 410 F.3d 353, 360 (7th

 Cir. 2005)). Trial counsel did not perform deficiently, and Mr. Gries has not established that he

 received ineffective assistance of counsel on this basis.

                2. Appellate Counsel

        Mr. Gries has failed to establish prejudice arising from appellate counsel's failure to

 challenge the sufficiency of the evidence supporting the predicate offenses charged in Count 3

 during Mr. Gries's direct appeal. As noted above, to establish prejudice with respect to the

 performance of appellate counsel, Mr. Gries must establish "a reasonable probability that the issue

 his appellate attorney failed to raise would have altered the outcome of the appeal, had it been

 raised." Brown, 598 F.3d at 425.



                                                   6
Case 1:19-cv-02556-SEB-MJD Document 12 Filed 12/07/20 Page 7 of 11 PageID #: 94




        Count 3 charged Mr. Gries with engaging in a child exploitation enterprise in violation of

 18 U.S.C. § 2252A(g). Crim. Dkt. 513 at 15-21. A child exploitation enterprise is "'a series of'

 offenses involving child victims, comprising 'three or more separate incidents,' and committed 'in

 concert with three or more other persons.'" Gries, 877 F.3d at 259 (quoting 18 U.S.C. § 2252A(g)).

 Here, the United States presented sufficient evidence that Mr. Gries, was involved in three or more

 separate incidents, where he committed offenses involving child victims in concert with three or

 more persons.

        The United States presented sufficient evidence for a jury to conclude that Mr. Gries

 engaged in a child exploitation enterprise. At trial, the United States presented evidence that Mr.

 Gries admitted to (1) participating in chat rooms discussing "boy lover topics" for the purpose of

 communicating "with one another about the exploitation of children or specifically boys or just the

 love of boys," (2) trading child pornography using internet relay chat, file transfer protocol, and

 DCC sends, and (3) communicating with at least ten other people online about child pornography.

 Crim. Dkt. 758 at 88-93. It also presented evidence that Mr. Gries had discussed his receipt and

 distribution of child pornography in chats and with individuals involved in the enterprise. Crim.

 Dkt. 745 at 21-22; Crim. Dkt. 758 at 154-55.

        With respect to predicate offenses 21-28, the United States presented evidence that those

 files were received or distributed by Mr. Gries to members of the enterprise. Crim. Dkt. 745 at 25-

 46. In fact, it presented evidence that Mr. Gries had over 25,000 images and a couple thousand

 videos of child pornography in his possession. Id.at 46. Finally, the United States presented

 evidence that the child pornography exchanged by members of the enterprise included thousands

 of victims and that the enterprise had between five and 15 members. Crim. Dkt. 738 at 63-64.




                                                 7
Case 1:19-cv-02556-SEB-MJD Document 12 Filed 12/07/20 Page 8 of 11 PageID #: 95




         Although this is but a small sample of the evidence presented against Mr. Gries, it is more

 than sufficient to support his convictions for all of the predicate offenses identified as part of Count

 3, engaging in a child exploitation enterprise. Mr. Gries's admissions to law enforcement officers—

 which were presented as evidence at trial—undermine his current assertions that no one had access

 to his files and that he did not access the files of others. The evidence discussed above also refutes

 Mr. Gries's assertions that the files he distributed and received were isolated, unsolicited events.

         In light of the significant evidence presented at trial, Mr. Gries was not prejudiced by

 appellate counsel's failure to raise a sufficiency of the evidence argument on appeal. Mr. Gries has

 not established that his conviction on Count 3 would have been vacated had appellate counsel

 challenged the sufficiency of the evidence underlying this conviction on direct appeal. 2 Therefore,

 he has not satisfied his burden of showing that appellate counsel provided ineffective assistance.

         B. Jury Instructions

         Mr. Gries next alleges that trial and appellate counsel rendered ineffective assistance

 because neither challenged jury instructions 25 and 26. Dkt. 1 at 20-23. Relying on the Supreme

 Court's decision in United States v. X-Citement Video, Inc., 513 U.S. 64 (1994), he argues that

 these jury instructions did not require the jury to find that he knew that the material he was

 distributing or receiving was child pornography. Id.

         Jury instructions 25 and 26 address predicate offenses 21-28. See Crim. Dkt. 597 at 30-33.

 Predicate offenses 21-23 charged Mr. Gries with distributing child pornography, and predicate

 offenses 24-28 charged Mr. Gries with receipt of child pornography. Crim. Dkt. 513 at 19-21.

 These predicate offenses allege violations of 18 U.S.C. § 2252A(a)(2)(A). Id.



 2
  In fact, appellate counsel presented a double jeopardy argument on appeal that resulted in vacatur
 of seven of Mr. Gries's eight convictions and a lower term of imprisonment on remand. Compare
 Crim. Dkt. 710 with Crim. Dkt. 824.
                                                    8
Case 1:19-cv-02556-SEB-MJD Document 12 Filed 12/07/20 Page 9 of 11 PageID #: 96




        Jury instructions 25 and 26 mirror the Seventh Circuit Pattern Criminal Jury Instructions

 for charges under 18 U.S.C. § 2252A(a)(2)(A). See Committee on Federal Criminal Jury

 Instructions of the Seventh Circuit, The William J. Bauer Pattern Criminal Jury Instructions of the

 Seventh Circuit, at 813-14 (2020 ed.), available at http://www.ca7.uscourts.gov/pattern-jury-

 instructions/pattern_criminal_jury_instructions_2020edition.pdf (last visited Dec. 3, 2020). The

 Committee Comment appended to the pattern criminal jury instruction explicitly recognizes the

 knowledge requirement identified in X-Citement Video. See id. at 814.

        Because jury instructions 25 and 26 included all of the elements identified in the pattern

 criminal jury instructions and the pattern criminal jury instructions explicitly reference the

 knowledge requirements set forth in X-Citement Video, neither trial counsel nor appellate counsel

 acted in an objectively unreasonable manner by failing to challenge these jury instructions. Mr.

 Gries cannot establish that he received ineffective assistance of counsel on this basis.

        C. Sentencing Enhancement

        Mr. Gries lastly contends that he received ineffective assistance of counsel when trial

 counsel and appellate counsel failed to challenge the application of a four-level enhancement under

 U.S.S.G. § 2G2.6(b)(1)(A) to his base offense level for Count 3. Dkt. 1 at 24-26. He argues that

 this enhancement requires "physical presence and personal confrontation of an actual minor

 victim" and thus cannot apply to someone who receives, distributes, or possesses child

 pornography. Id.

        Sentencing Guidelines § 2G2.6(b)(1) states: "If a victim (A) had not attained the age of 12

 years, increase by 4 levels; or (B) had attained the age of 12 years but had not attained the age of

 16 years, increase by 2 levels." U.S.S.G. § 2G2.6(b)(1) (2014). At least one appellate court and

 one district court have held that, in the context of § 2G2.6(b)(1), "[d]efinition as a victim in this



                                                  9
Case 1:19-cv-02556-SEB-MJD Document 12 Filed 12/07/20 Page 10 of 11 PageID #: 97




 context requires no relationship between a possessor of child pornography and the child depicted

 therein." United States v. McGarity, 669 F.3d 1218, 1260 (11th Cir. 2012), abrogated on other

 grounds as recognized by United States v. Rothenberg, 923 F.3d 1309, 1336 (11th Cir. 2019); see

 also United States v. Grovo, No. CR 13-30-M-DWM-13, 2018 WL 3406869, *3 (D. Mont. July

 12, 2018).

         Additionally, to the extent Mr. Gries relies on interpretations given to similar provisions in

 other parts of the U.S.S.G., see dkt. 1 at 12, his argument is unpersuasive because those portions

 of the U.S.S.G. involve offenses that require physical presence or confrontation of a minor victim.

 See U.S.S.G. § 2A3.1 (2014) (guideline provision applicable to criminal sexual abuse); U.S.S.G.

 § 2A3.4 (2014) (guideline provision applicable to abusive sexual contact); U.S.S.G. § 2G2.1

 (2014) (guideline provision applicable to sexual exploitation of a minor by production of sexually

 explicit visual or printed material). His offense, engaging in a child exploitation enterprise, does

 not require physical contact with a victim. See 28 U.S.C. § 2252A(g).

         In light of the precedent from other courts and the apparent distinction between the offense

 underlying U.S.S.G. § 2G2.6(b)(1) and the other provisions cited by Mr. Gries, neither trial counsel

 nor appellate counsel performed in an objectively unreasonable manner by failing to challenge the

 application of that enhancement to Mr. Gries's base offense level for Count 3. Mr. Gries therefore

 cannot establish that he received ineffective assistance, and he is not entitled to relief on this basis.

                                            IV. Conclusion

         For the reasons explained in this Order, Mr. Gries is not entitled to relief on his § 2255

 motion. He has not shown that he received ineffective assistance of counsel. Accordingly, his

 motion for relief pursuant to § 2255 is denied and this action is dismissed with prejudice.

 Judgment consistent with this Order shall now issue and the clerk shall docket a copy of this



                                                    10
Case 1:19-cv-02556-SEB-MJD Document 12 Filed 12/07/20 Page 11 of 11 PageID #: 98




 Order in 1:11-cr-00191-SEB-DKL-10. The motion to vacate, Crim. Dkt. [831], shall also be

 terminated in the underlying criminal action.

                             V. Denial of Certificate of Appealability

        A habeas petitioner does not have the absolute right to appeal a district court's denial of his

 habeas petition. Rather, he must first request a certificate of appealability. See Miller-El v.

 Cockrell, 537 U.S. 322, 335 (2003); Peterson v. Douma, 751 F.3d 524, 528 (7th Cir. 2014).

 Pursuant to Federal Rule of Appellate Procedure 22(b), Rule 11(a) of the Rules Governing § 2255

 Proceedings, and 28 U.S.C. § 2253(c), the Court finds that Mr. Gries has failed to show that

 reasonable jurists would find "it debatable whether the petition states a valid claim of the denial of

 a constitutional right" and "debatable whether [this Court] was correct in its procedural ruling."

 Slack v. McDaniel, 529 U.S. 473, 484 (2000). The Court therefore denies a certificate of

 appealability.

        IT IS SO ORDERED.

        Date:
                   12/07/2020                               _______________________________
                                                             SARAH EVANS BARKER, JUDGE
                                                             United States District Court
                                                             Southern District of Indiana
 Distribution:

 JOHN DAVID GRIES
 80388-053
 OTISVILLE - FCI
 OTISVILLE FEDERAL CORRECTIONAL INSTITUTION
 Inmate Mail/Parcels
 P.O. BOX 1000
 OTISVILLE, NY 10963

 Steven D. DeBrota
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 steve.debrota@usdoj.gov



                                                  11
